Citation Nr: 0837235	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  07-13 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date earlier than August 7, 2003, 
for the grant of service connection for schizoaffective 
disorder.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.  


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to June 
1963.

This matter came to the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
(NOD) was filed in September 2006, a statement of the case 
was issued in March 2007, and a substantive appeal was 
received in April 2007.  


FINDINGS OF FACT

1.  By rating decision with date of notification of August 5, 
2002, a claim by the veteran for service connection for 
schizophrenia, paranoid type, was denied; a notice of 
disagreement was not timely received to initiate an appeal 
from that determination.

2.  In a statement received on August 7, 2003, the veteran 
requested that his claim of service connection for 
schizophrenia, paranoid type, be reopened.

3.  By Board decision in May 2005, the Board established 
service connection for an acquired psychiatric disorder, 
claimed as paranoid schizophrenia; an effective date of 
August 7, 2003 was assigned for the grant of service 
connection.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
August 7, 2003, for the grant of service connection for an 
acquired psychiatric disorder, claimed as paranoid 
schizophrenia, have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. § 3.400 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim to reopen for new 
and material evidence for entitlement to service connection 
for schizoaffective disorder was received after the enactment 
of the VCAA.  Service connection and a 100 percent evaluation 
was granted, effective August 7, 2003.  The veteran disagreed 
with the effective date assigned.

In May 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating, 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice was provided to the veteran after the initial 
adjudication of the effective date issue, the veteran has not 
been prejudiced thereby.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.

In addition, VA treatment records and private medical records 
have been obtained and associated with the record.  Neither 
the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Criteria & Analysis

The date of entitlement to an award of service connection is 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  The 
effective date of an award based on a claim reopened after 
final disallowance shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application or the date entitlement arose, 
whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§§ 3.400(b)(2)(i); 3.400(q)(1)(ii); 3.400(r).

In the present case, the record shows that the veteran filed 
a claim of service connection for "nerves" in May 1981.  
However, his claim was denied by rating decision in August 
1981 based on a failure to prosecute the claim.  By letter 
dated in August 1981, the RO informed the veteran that his 
claim had been denied.  Enclosed with the August 1981 notice 
letter was a VA form setting forth the veteran's appellate 
rights and procedures.  

In November 1995, the veteran again applied for disability 
compensation, for a "nervous breakdown."  He submitted no 
evidence.  VA denied the claim in December 1995 for failure 
to submit new and material evidence and notified him of the 
decision by letter dated in January 1996.  

In January 2001, the veteran again applied for disability 
compensation, this time for paranoid schizophrenia.  He 
submitted no additional evidence.  In August 2002, VA made a 
de novo review of a claim for service connection for 
schizophrenia, paranoid type, based on the service medical 
records and private evidence of record.  VA denied the claim 
and notified the veteran of the denial by letter of August 5, 
2002.  

The veteran submitted, and VA received, a statement on August 
7, 2003, which he styled a NOD to the August 2002 rating 
decision.  When the RO denied the appellant's claim for 
service connection and the veteran did not appeal within one 
year of the date of the letter notifying him of the denial, 
that decision became final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 3.160(d) (2004); see also Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993) (section 7105(c) finality 
also subject to section 5108 exception).  The AOJ notified 
the veteran that the August 7, 2003 statement was untimely as 
a NOD to the August 2002 rating decision.  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.  The Board, in a May 2005 decision, deemed the August 
7, 2003 statement to be a claim, reopened the claim for 
service connection for an acquired psychiatric disorder 
claimed as paranoid schizophrenia, and granted service 
connection for schizoaffective disorder.  The RO assigned an 
effective date of August 7, 2003 for the grant of service 
connection for this disability.  The veteran disagrees with 
the effective date and argues that the effective date should 
be governed by the claim he filed in 1981.

The effective date to be assigned in a case which has been 
reopened is set by statute.  38 U.S.C.A. § 5110.  In the 
present case, the RO has correctly applied effective date 
legal criteria to assign an effective date of August 7, 2003, 
since this was the date that the veteran's request to reopen 
his claim was received.


ORDER

Entitlement to an effective date earlier than August 7, 2003, 
for the grant of service connection for schizoaffective 
disorder, is not warranted.  

The appeal is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


